729 N.W.2d 879 (2007)
In re CONTEMPT OF Lyle E. DICKSON
People of the State of Michigan, Plaintiff-Appellee,
v.
Eric Andres Anderson, Defendant, and
Lyle E. Dickson, Appellant.
Docket No. 133166. COA No. 263794.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the December 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to stay is DENIED.